Citation Nr: 9910863	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-27 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury, claimed as Dupuytren's contracture.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1991.  This appeal arises from a May 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).

In March 1999, a hearing was held in Nashville, Tennessee, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).  


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of a right hand injury during service or 
of a medical nexus between the currently diagnosed 
Dupuytren's contracture of the right hand and any incident of 
service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for residuals 
of a right hand injury is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim of service connection for residuals of a right hand 
injury, claimed as Dupuytren's contracture.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for residuals of a right hand injury, 
claimed as Dupuytren's contracture, the Board concludes that 
the veteran's claim for service connection for that condition 
is not well grounded.

The available service medical records do not show any 
complaints or treatments related to an injury of his right 
hand.  On examinations conducted in the 1980's and 1990, the 
veteran did not report any right hand complaints and the 
upper extremities were noted as normal.  

On a VA examination in March 1996, the veteran reported a 
right hand injury while in the military, and complained of 
pain and decreased right hand grip.  X-ray of the right hand 
was normal.  The examiner noted muscle power of 5/5 in all 
extremities.  

A special VA examination of the veteran's hand was conducted 
in September 1997.  The veteran reported a penetrating wound 
of the right hand suffered between 1978 and 1982, with no 
further problems until 1985 or 1986.  He stated that he had 
problems with his grip and with spreading the fingers of his 
right hand.  On examination, there was thickening of the 
palmar aponeurosis over the right palm four centimeters long 
to root of the little finger.  The thickened palmar 
aponeurosis was in between the fourth and fifth metacarpal 
bones.  There was a small dimple at the thickened palmar 
aponeurosis, and a tiny scar noted over the right third 
metacarpal bone area dorsally.  The veteran was able to make 
a complete fist and to oppose his thumb to each finger.  He 
was also able to open his right hand the same as his left.  
During opening of both hands, the extension of the metacarpal 
phalangeal joint of the little finger was to 15 degrees 
extension bilaterally.  Muscle strength and pinprick 
sensation of the right hand were intact.  The diagnoses were 
Dupuytren's contracture of right hand to little finger; 
history of penetrating wound to right hand.  The examiner 
stated that in his opinion the veteran's Dupuytren's 
contracture was not due to a right hand injury.  He stated 
that Dupuytren's contracture can develop by itself without 
history of injury, that it tended to progress slowly and 
result in flexion contracture of the affected finger.  He 
noted that there was no evidence of contracture of the 
veteran's right little finger at this time.

The objective medical evidence shows no right hand pathology 
during the veteran's period of active duty.  Dupuytren's 
contracture was first shown in 1997, more than five years 
after the veteran's separation from active duty, and in any 
case, the VA examiner stated that it was not the result of an 
injury during service.  The veteran's lay statements, and 
those of his relatives, to the effect that his current right 
hand pathology is the result of an injury during service are 
not supported by objective medical evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  His own 
statements as to medical diagnoses are not competent to 
render his claim well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claim is 
not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has residuals of a 
right hand injury, claimed as Dupuytren's contracture, that 
originated during or resulted from active service.  Based 
upon the foregoing, the Board concludes that he has failed to 
meet his initial burden of presenting evidence that his claim 
for service connection for that disability is plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, the claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

The Board notes that the veteran, at his personal hearing, 
indicated that the medical reports of record were provided by 
him and that there may be additional reports not of record.  
There is no indication that the service medical records are 
incomplete, and reports of medical history completed by the 
veteran subsequent to 1982, the latest time during which he 
claimed to have sustained the injury, do not show complaints 
relating to such an injury.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  The RO has attempted 
on at least two occasions to obtain the official copies of 
the veteran's complete service medical records, however the 
whereabouts of the records are unknown.  In this regard, the 
Board notes that since the denial of the veteran's claim 
turns on the lack of a medical nexus between the current 
pathology and any injury during service, the lack of the 
service medical records is not determinative.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for residuals of a right hand injury, 
claimed as Dupuytren's contracture, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

